Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 03/03/21.
	Claims 1-3, 5, 6, 8-14 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Rewrite claim 13 as follows:
--13.  A method of forming an electrode of claim 1 for an electrochemical storage device, the method comprising the steps of:
mixing electrochemical energy storage 
crosslinking the polymer with the crosslinker to thereby create a covalently crosslinked polymer network formed of the linear polymer crosslinked with the crosslinker, the crosslinked polymer network physically or chemically binding together the energy storage , crosslinker having a glass transition temperature of less than 50 °C and wherein the linear polymer is selected from carboxymethylcellulose (CMC) and Polyacrylic acid (PAA).—-.

Rewrite claim 14 as follows:
--14.  The method as in claim 13, wherein said step of mixing includes the steps of:
mixing the electrochemical energy storage the conductive material, and the polymer in a polymer solvent that dissolves the polymer, the polymer solvent being present in a suitable amount to provide a uniform slurry;
mixing the crosslinker with a solvent to create a crosslinker stock solution; and
mixing together the uniform slurry and the crosslinker stock solution.--.

Authorization for this examiner’s amendment was given in an interview with Mark Weber on 03/19/21.
The following is an examiner’s statement of reasons for allowance:
Initially, note that non-elected method claims 13-14 have been searched/rejoined.

With respect to the prior art, the instant claims are allowed for the reasons set forth in the reply filed 03/03/21.  Specifically, the prior art does not disclose or fairly suggest the instantly claimed electrode comprising “conductive material” and “electrochemical energy storage material” held together in a covalently crosslinked linear CMC or PAA matrix crosslinked with a cross linker having a Tg of less than 50°C (para 0019; 0053 specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
March 19, 2021